Title: Statement of my Property and Debts July 1, 1804
From: Hamilton, Alexander
To: Pendleton, Nathaniel


Real Estate
My share of Townships No. 9. 10. 15. 17 and 21 in Scribas Patent in connection with J B Church and John Lawrance viz


¹⁄₆ of the first purchase the whole being 31528 acres & ¼ of an acre & one third of the residuary purchase upon the suit in chancery being together nearly 20000 acres which now stand me in about
}
33000


My ¼ of purchase in Nobleborough together with J Laurance Robert Troupe & N Fish being 5450 acres computed now to stand me in abt.
}
9000


Five shares of lands in the Ohio Company being about 6000 acres purchased chiefly with a certificate for my own services & estimated to now stand me in
}
6000



4 lots in the City of New York being the moiety of 8 lots purchased of I Riley the other moiety



for J B Church now stand me in about
1800






deduct a subsisting morgage thereupon not precisely recollected suppose
}



650
1150


My establishment in the Country at Hœrlem estimated to now stand me in about
}
25000



Dollars
74150




Personal Estate


Furniture and Library
3000


Horses and Carriages
600




Good Debts


Due me from W Greene on account of a Purchase of Trustees of Ringwood Company on the Guaranty of P Schuyler & others say principal & interest abt
500




deduct this sum still unpaid to Trustees ab.
 250






 250




Ds
3850



Estimated cost of real Estate

Ds.
74150


Personal Estate

3850



Due me for professional services say

2500
6350




Dollars
80500




Debts which I owe


1
To the several Banks in the City of New York
}
20000




2
To Gilchrist & Fowler (suppose)

10000



3
To Richard Harrison and Aaron Ogden as Trustees for Louis Le Guen & his wife secured by Mortgage on my house 5000 Ds. with one years interest
}
5350



4
To the same for this sum passed to my Credit on Bank of UStates on account of 6 ⅌ Ct Stock
}
269.57



5
To Louis Le Guen, this sum borrowed of him ⅌ my Note (a years interest being paid)
}
3000



6
To Herman Le Roy Mortgage to Schiefflin assigned to him
4000





years interest nearly due
 280
4280



7
To J B Church






per account June 23. 1803
3000.60





Interest for a year
210  






3210.60





Due me per my Book suppose
 600
2610



8
To Nicholas Fish suppose

1500




9
To Victor Du Pont per my bond abt

1000




My Note to him payable 1 Aug

  800 






48809.57



10
To S Bradhurst for part of my Country seat purchased of him principal & half a years interest say
}
3110



11
To Jacob Sherrid probably

1000



12
To John Laurance for two thirds of an accommodation Note discounted at the Mercts. Bank (say)
600
490




Deduct what he owes me ⅌ act.
 100




13
To J B Dash Junr. ⅌ Note

512.32




Miscellany

800
54722



Ballance in my favour
Dollars
25778


Remarks
No. 2 The sum due to Fowler & Gilchrist is on account of a purchase under a mortgage which they had upon a tract of land including that which was bought by Church Laurance & myself. By agreement this money was payable by installments. For the first I gave them my notes which have been paid, though they retain the bond for that installment, which ought to be delivered up. The remaining installments are to be paid—the first is now due.
No. 7 Sometime last fall, I authorised J B Church to sell my four lots if they would bring each 200 pounds & apply the proceeds to my credit. Since that I have verbally told him that he might sell them at whatever he should be willing to sell his own for. I consider what has been done as amounting to an appropriation of these lots  towards the payment of his Debt and so has been my intention. I have hesitated indeed whether I ought not now to do a definitive act to effect this object. But on reflection I thought it adviseable to leave things in statu quo with this explanation.
As to Item No. 4 of my debts, I have thought it right to put it on the same foot with my bank accommodations because it is part of a Trust fund being the 2 per cent which was paid on account of the principal of the Stock, for which reason it was not paid over to Mr Le Guen. But I think I have made a mistake in paying the full interest as received, since from the Constitution of the public debt a part of this must represent the remaining principal. If there be any error Mr. Le Guen will readily replace it or it can be retained out of the sum I owe him individually. I have been rather negligent as to the entry of my remittances but except fragments amounting to a few dollars he has had as I believe all I have received for him on account of the trust fund or otherwise not noted in this paper. This he will himself put right & indeed may be collected from his letters.
I have thought it right to do the like as to Item No 12 because in fact this is a joint accommodation note. So also as to 11 & 13 because the labour & supplies of these parties have contributed to form this the fund—being for the purpose of my house &c at Haerlem.
